Title: To George Washington from a Secret Committee of the New York Convention, 14 August 1776
From: Secret Committee of the New York Convention
To: Washington, George



Sir.
Poughkeepsie [N.Y.] Augt 14th 1776.

As we are informed that the little powder belonging to this State is dispersed thro’ the Counties for the use of the Militia, we find ourselves under the necessity of requesting an order from your Excellency to Capt. Benson on Mr John R. Livingston for as much powder as may be necessary for our two armed vessels. We have directed him to procure a proper number of hand Granades—there is reason to expect he may be able to purchase them—should he fail in this and the public Stores admit of such a supply we also beg of your Excellency to give him the necessary orders for that purpose. We have the honor to be with the greatest respect and Esteem, Your Excellencys most Obt & hue Sert

By order of the Committee
Robert Yates Chairman

